Citation Nr: 1638716	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before Veterans Law Judge (VLJ) Larkin at an October 2008 hearing at the RO.  The Veteran testified again before Acting VLJ Krembs at a November 2010 hearing at the RO.  The Board sent an April 2014 letter to the Veteran asking whether he wanted a third hearing, before another VLJ.  Arneson v. Shinseki, 24 Vet. App. 379, 386(2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  The April 2014 letter informed the Veteran that he had 30 days to respond or the Board would proceed without providing him another hearing. He failed to respond.  As such, the Board concludes that the Veteran has waived his right to a hearing before the third member of the panel of judges deciding his appeal, and that there is no prejudice in proceeding with consideration of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

This matter was previously before the Board in April 2009 and July 2014 and was remanded for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking service connection for a dizziness disorder, to include as secondary to his service-connected hearing loss or to his service-connected tinnitus.

While further delay is regrettable, the Board finds that this case must be remanded to obtain outstanding private records and an addendum VA opinion.

As noted in the Board's prior remand, the Veteran brought a report from Dr. S. dated December 2009 to his hearing in November 2010.  This report was added to the record.  The Veteran testified that he continued to be treated by Dr. S. and had just seen her a few weeks earlier.  Therefore, the July 2014 remand directed the RO to request the Veteran to submit relevant treatment records from Dr. S. related to treatment for dizziness after December 2009, or to complete a VA Form 21-4142 Authorization and Consent to Release Information in order for VA to obtain these records.

A review of the claims file shows that the Veteran furnished a completed VA Form 21-4142 to VA in December 2014.  However, there is no evidence of record that indicates this form was forwarded to Dr. S. to request records relating to the Veteran's treatment for dizziness after December 2009.  On remand, an attempt should be made to obtain these records and associate them with the claims file.

The July 2014 remand also directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed dizziness disorder.  The examiner was asked to identify the current disorder causing the Veteran's dizziness and furnish opinions as to whether it is at least as likely as not that any dizziness disorder is related to service; or if not, it is at least as likely as not that any dizziness disorder it is caused or aggravated by either the Veteran's service-connected left ear hearing loss or service-connected tinnitus.  The examiner was also asked to provide a rationale for the opinions provided.

The Veteran was afforded a VA examination in March 2015.  The Board notes that the examination was conducted by a physician's assistant.  The examiner noted that the Veteran had a diagnosis of orthostatic hypotension, and had been seen by Dr. S. and Dr. G.  The examiner opined that it is less likely that the Veteran's dizziness disorder is caused by, related to or aggravated by his active duty service, service connected left ear hearing loss or tinnitus.  The only rationale provided for the examiner's opinion was that a "review of multiple medical literature including Up To Date has no information that tinnitus, hearing loss, or history of active duty service can cause or aggravate orthostatic hypotension."

The Board finds that the March 2015 opinion is inadequate because the examiner relies on the lack of information contained in medical articles to form the basis of her opinion.  She did not address the Veteran's lay statements regarding his symptoms, discuss the nature or etiology of the Veteran's condition, or adequately discuss the medical evidence of record in her opinion.  When VA undertakes for provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the opinion is insufficient because it does not offer enough of a rationale for the Board to rely on in rendering its determination on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  On remand, a new examination of the Veteran should be conducted by an ear, nose and throat specialist and a detailed opinion should be provided as to the nature and etiology of the Veteran's dizziness disorder.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records, to include the records from Dr. S. relating to the Veteran's treatment subsequent to December 2009.  Explain to the Veteran that any previous authorizations for the release of these records have expired, and provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  After the above development has been completed, schedule the Veteran for a VA examination by an ear, nose and throat specialist to determine the nature and etiology of the Veteran's dizziness disorder.  The claims file should be made available to the examiner for review.  All appropriate tests and studies should be performed ant the results should be reported in detail.

The examiner should be asked to address the following questions in detail:

a)  Please identify the disorder causing the Veteran's dizziness.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's dizziness disorder is directly related to service?

c)  If the Veteran's dizziness disorder is not related to service, is it at least as likely as not that the Veteran's service-connected left ear hearing loss or tinnitus caused the dizziness disorder?

d)  If the Veteran's dizziness disorder is not related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected left ear hearing loss or tinnitus aggravated the dizziness disorder?

If it is determined that the Veteran's dizziness disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

A complete rationale for the opinion rendered must be provided.  If the requested opinion cannot be provided without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________                           _______________________
S. BUSH			       M. E. LARKIN
Veterans Law Judge			    Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' Appeals



____________________________ 
                                                      S. C. KREMBS
         Veterans Law Judge
     Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

